SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

904
CAF 12-01419
PRESENT: SMITH, J.P., CARNI, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF TERESA M. PARÉ, ESQ., ATTORNEY
FOR THE CHILD, PETITIONER-APPELLANT,

                      V                             MEMORANDUM AND ORDER

RICHARD W. WHITE, JR., RESPONDENT-APPELLANT,
AND AMANDA WILCOX, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


SHIRLEY A. GORMAN, BROCKPORT, FOR RESPONDENT-APPELLANT.

TERESA M. PARÉ, ATTORNEY FOR THE CHILD, CANANDAIGUA, PETITIONER-
APPELLANT PRO SE.

MARYBETH D. BARNET, CANANDAIGUA, FOR RESPONDENT-RESPONDENT.


     Appeals from an order of the Family Court, Ontario County
(Frederick G. Reed, A.J.), entered June 15, 2012 in a proceeding
pursuant to Family Court Act article 6. The order terminated the
guardianship of respondent Richard W. White, Jr.

     It is hereby ORDERED that said appeals are unanimously dismissed
without costs.

     Same Memorandum as in Matter of White v Wilcox ([appeal No. 1]
___ AD3d ___ [Sept. 27, 2013]).




Entered:    September 27, 2013                    Frances E. Cafarell
                                                  Clerk of the Court